Citation Nr: 1136130	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-26 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from July 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was certified to the Board by the Providence, Rhode Island RO.

In March 2010, the Veteran appeared before the undersigned Veterans Law Judge for a videoconference hearing.  A transcript of that hearing is of record.

In May 2010, the Board remanded the issue on appeal for further development.  Regrettably, additional development is still in order and thus the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2010, the Board remanded the issue on appeal.  Therein the Board noted that the evidence demonstrated that the Veteran was unable to sustain gainful employment due to the collective impact of all disorders both service connected and nonservice connected.  The Board pointed out, however, that then available evidence of record did not fully address whether the Veteran's service-connected disorders alone were responsible for his inability to sustain employment.  

As noted in the May 2010 remand, a total disability rating based on individual unemployability may be granted where the disabled person is unable to work as a result of his service-connected disabilities standing alone.  In light of that fact, the Board found that additional development was in order so that a determination could be made on whether the Veteran's service-connected disabilities, i.e., his lumbosacral strain, post operative residuals of a left knee synovectomy with medial menisectomy, and a left leg/hip disorder, alone rendered him unemployable.  The Board specifically stated that the Veteran was not service connected for lumbar disc degeneration.

Additionally, light of the Veteran's March 2010 videoconference hearing testimony that his service-connected disorders had increased in severity, new examinations were requested so that a complete picture of the nature and extent of his service connected disabilities could be made.  

In July 2010, the Veteran was afforded a VA examination, however, the examination report is inadequate.  Further, the AMC failed to comply with the mandates of the May 2010 remand.

Regarding the inadequacy of the examination report, the July 2010 report is inadequate because, despite the remand instructions, the VA examiner focused only on the Veteran's nonservice connected degenerative disc disease of the spine, status post microdiscectomy.  As noted in the Board remand, the VA examiner was to make a determination considering the Veteran's service-connected disorders alone.  Thus, an opinion regarding the Veteran's inability to sustain gainful employment due to a lumbosacral strain, post operative residuals of a left knee synovectomy with medial menisectomy, and a left leg/hip disorder was required.  Instead, the VA examiner erroneously discussed all of the Veteran's back disorders, both nonservice connected and service connected.

Further, it appears that no VA examination was conducted to determine the present nature and severity of the Veteran's left knee and left leg/hip disorders.  Such an examination is necessary in order to determine the functional limitations created by each of these disorders and by the combined impact of his service-connected disorders.

The United States Court of Appeals for Veterans Claims has held that the Board is obligated by law to ensure that the AMC complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the Board finds that the issue must be remanded again in order to ensure compliance with the mandates of the May 2010 remand.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to secure any pertinent records which have not been previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the RO cannot locate any identified records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA orthopedic examination.  The claims folder is to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating a lumbosacral strain, post operative residuals of a left knee synovectomy with medial menisectomy, and a left hip/leg disorder, the examining physician is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any service connected disability.  A complete rationale for any opinions expressed must be provided.

The examining physician must address the effect each service-connected disability has on the Veteran's ability to have substantially gainful employment.  This issue should be considered on the basis of each individual service-connected disability and on the basis of the Veteran's lumbosacral strain, post operative residuals of a synovectomy with medial menisectomy and left hip/knee disorders combined.  Any pathology due to disorders other than a lumbosacral strain, status post left knee synovectomy with medial menisectomy, and a left leg/hip disorder must be carefully differentiated.  

If symptoms due to the appellant's service connected disorders cannot be differentiated from symptoms caused by nonservice connected disorders the examining physician must explain why.  

The examiner must state whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's service-connected disabilities alone render him unable to secure and follow substantially gainful employment.  A full explanation of the rationale for any opinion rendered should be provided.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AMC/RO should review each medical examination report to ensure it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO must readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the claimant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

